 Case 3:20-cv-01047-AVC Document 1 Filed 07/23/20 Page 1 of 5




                               UNITED STATES DISTRICT COURT

                                 DISTRICT OF CONNECTICUT

       KIJANA CORNELIUS,              :    CASE NO.
                      Plaintiff       :
                                      :
       VS.                            :
                                      :
       JOSE LUNA;                     :
       RONALD PRESSLEY;               :
       CLAYTON HOWZE;                 :
       RAY BRIGHT; and                :
       NIKKI CURRY                    :
                       Defendants     :    July 23, 2020
                                 COMPLAINT

       1.     This is an action for relief against police officers for the City of New

Haven who, acting under the color of law, have deprived the plaintiff of the rights,

privileges and immunities secured to him by the Constitution and laws of the United

States. Such deprivations are in violation of Title 42 of the United States Code,

Sections 1981, 1983 and 1988, and Articles First, §§7, 9, and 10 of the Constitution

of the State of Connecticut.

       2.     At all times mentioned herein, defendants Jose Luna, Ronald Pressley,

Clayton Howze, Ray Bright and Nikki Curry were duly appointed officers of the police

department of New Haven, Connecticut, acting in their official capacities.




                                                1
 Case 3:20-cv-01047-AVC Document 1 Filed 07/23/20 Page 2 of 5




       3.     On April 22, 2018 at approximately 3:12 a.m., the plaintiff was in the

processing room of the detention facility at New Haven Police Headquarters, having

been transported there following his arrest earlier that evening on a charge of Breach

of Peace Second, a Class B misdemeanor.

       4.     At that time and place, defendants Luna, Pressley, Howze, Bright and

Curry, each of whom was armed and wearing a utility belt, were also in that room.

       5.     At that time and place, the plaintiff, Kijana Cornelius, who was unarmed

and having been frisked, stood at a designated line, with his legs spread, his arms

outstretched, and his hands placed against “the fence”, as instructed by defendant

Clayton Howze.

       6.     At that time and place, defendant Nikki Curry approached Mr. Cornelius

and angrily instructed him to “shut up.”

       7.     At that moment, Mr. Cornelius, his left arm extended with his left palm

flat against the fence, removed his right hand from the fence and, with his arm right

outstretched, his hand open and flexed at the wrist, gestured to defendant Curry.




                                              2
 Case 3:20-cv-01047-AVC Document 1 Filed 07/23/20 Page 3 of 5




         8.    At that moment, defendant Curry, forcibly grabbed Mr. Cornelius’ right

hand, whereupon defendant Howze grabbed Mr. Cornelius, as did defendant

Pressley, and the three officers, together, violently threw the plaintiff, face first, to the

floor.

         9.    While lying prone with his face to the floor, his hands cuffed behind his

back and surrounded by the defendants, the plaintiff, Kijana Cornelius was lifted from

the floor by the handcuffs, causing him to suffer further injury.

         10.   As a result of being grabbed and violently thrown to the ground and

then lifted from the floor by the handcuffs, the plaintiff, Kijana Cornelius sustained

severe, painful and permanent injuries consisting of a shock to his nervous system, a

displaced scaphoid waist fracture of the right wrist, facial abrasions, abrasion to the

left nasal bridge, abrasion to the left scalp. Those injuries have caused him and will

cause him pain and suffering, mental distress, and anxiety, and have caused him and

will cause him to limit his activities.

         11.   As a result of those injuries, the plaintiff, Kijana Cornelius has incurred

and will incur expenses for emergency medical care, diagnostic imaging and testing,

physical examination, surgery, physical therapy, medication, and transportation.




                                                  3
 Case 3:20-cv-01047-AVC Document 1 Filed 07/23/20 Page 4 of 5




       12.      The conduct of defendants Curry, Howze, and Pressley, as described

herein, amounted to the use of excessive force, in violation of Mr. Cornelius’ right

under the fourth amendment to the United States Constitution and Article First, §7 of

the Constitution of the State of Connecticut to be free from unreasonable searches

and seizures.

       13.      Officers Luna and Bright, who stood by and watched passively as

defendants Curry, Howze, and Pressley swarmed Mr. Cornelius, threw him violently

to the ground, and then lifted him from the ground by the handcuffs, failed to

intervene to prevent Mr. Cornelius from being assaulted.

       14.      At the time of the events described herein, defendants Curry, Howze,

Pressley, Luna and Bright acted in concert to deprive Kijana Cornelius of the rights,

privileges and immunities secured to him by Title 42 of the United States Code,

Sections 1981, 1983 and 1988.




                                               4
    Case 3:20-cv-01047-AVC Document 1 Filed 07/23/20 Page 5 of 5




        THE PLAINTIFF CLAIMS DAMGES AS FOLLOWS:

.       The plaintiff, Kijana Cornelius claims:

        1.     Compensatory damages in an amount greater than Two Hundred Fifty

Thousand ($250,000.00) Dollars;

        2.     Punitive damages;

        3.     Attorneys fees.

        THE PLAINTIFF HEREBY DEMANDS A TRIAL BY JURY.

        Dated at New Haven, Connecticut this          23rd   day of July, 2020.



                                           THE PLAINTIFF,


                                    BY:    ________________________________
                                           STEVEN D. JACOBS, ESQ.
                                           JACOBS & JACOBS, LLC
                                           700 STATE STREET
                                           NEW HAVEN, CT 06511
                                           PHONE: (203) 777-2300
                                           FAX: (203) 773-8075
                                           FED. BAR NO. CT00409
                                           steve@jacobs-jacobs.com




                                                  5
